DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner has reviewed the Applicant’s remarks and amendments filed on 02/21/2021.  It is noted that Claims 1-5 and 7-11 are reviewed in the present office action, while Claims 6 and 12-19 are cancelled herein without prejudice.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1, 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka 2015/0051594 (herein referred to as “Sobotka”) and in view of Abraham 2016/0081656 (herein referred to as “Abraham”).
5.	Regarding Claim 1, Sobotka teaches a method that treats polycystic ovarian syndrome through a device that denervates the ovaries (para 0036, 0144).  One treatment location is proximate to the ovarian artery, the ovarian vein, or the ovarian nerves (para 0036).  The neuromodulation assembly (ref num 110) is applied in or near the ovarian artery or ovarian vein (para 0068).  The neuromodulation assembly disrupts 
	Sobotka fails to teach an ultrasound probe advancing intravaginally, the ultrasound probe projecting a plane of ultrasound as well as advancing the disruptor relative to the ultrasound probe along the plane of ultrasound.
Abraham teaches a method for effectuating ovarian denervation, the method comprising:
	Advancing a disruptor (introducer needle, Fig. 1, ref num 108) and an ultrasound probe (ultrasound imaging channel/transducer element, Fig. 1, ref num 114/110)
	Projecting a plane of ultrasound from the ultrasound probe (transducer Fig. 1, ref num 110, projects an ultrasound around target tissue)
	And advancing the disruptor relative to the ultrasound probe along the plane of ultrasound to position the disruptor (Fig. 1, Fig. 7, transducer and needle are advanced together through tissue)
	Abraham also teaches that the device can be used for a variety of medical procedures, including ablation catheters (para 0045).  In one embodiment, the device can be used in pelvic structures such as the ovaries or uterus (para 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the claimed invention to have modified Sobotka and added an ultrasound probe to the device as pictured in Abraham in order to have a device that has both a disruptor and ultrasound probe, that are introduced intravaginally to denervate the ovarian nerve.
6.	Regarding Claim 4, Sobotka teaches the device being applied to the ovary (para 0036), but fails to teach the plane of ultrasound is projected from the ultrasound probe to the ovary while the disrupter is activated.
	Abraham teaches the disruptor (needle assembly Fig. 1) and the ultrasound assembly (Fig. 1), are coupled together and therefore, when the disrupter is activated (para 0049), the ultrasound probe is projecting a plane of ultrasound (para 0049).  This is to enable a higher fidelity imaging so that the device can be more properly used for the desire treatment of ablating the tissue (para 0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and include the ultrasound assembly as taught by Abraham in order to have the ultrasound plane be projected within the ovary during the time the disruptor was activated.

7.	Regarding Claim 5, Sobotka teaches the disruptor (neuromodulation assembly, ref num 110), and being introduced intravaginally (Fig. 2).
	However, Sobotka fails to teach the ultrasound probe being coupled to the disruptor, and the ultrasound probe also being introduced intravaginally.
	Abraham teaches a disruptor (introducer needle, Fig. 1, ref num 108) and an ultrasound probe (ultrasound imaging channel/transducer element, Fig. 1, ref num 114/110) being coupled together (Fig. 1), and introduced to the tissue together (para 0028).  
	Abraham also teaches that the device can be used for a variety of medical procedures, including ablation catheters (para 0045).  In one embodiment, the device can be used in pelvic structures such as the ovaries or uterus (para 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the claimed invention to have modified Sobotka and added an ultrasound probe to the device as pictured in Abraham in order to have a device that has both a disruptor and ultrasound probe coupled together, that are introduced intravaginally together in order to denervate the ovarian nerve.

8.	Regarding Claim 11, Sobotka teaches activating the disruptor includes applying microwave energy to the ovarian nerve (para 0073 “configured to generate RF energy, pulse RF energy, microwave energy”).

9.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka 2015/0051594 (herein referred to as “Sobotka”) and Abraham 2016/0081656 (herein referred to as “Abraham”), and further in view of McIntyere 2011/0276038 (herein referred to as “McIntyere”).
10.	Regarding Claim 2, Sobotka teaches a disruptor (neuromodulation assembly, ref num 110).  Sobotka also discusses the thermal affects can be from thermal ablation from the device.  However, Sobotka fails to teach the disruptor being an ablation device, and the ablation device being advanced through the vaginal fornix.
McIntyere teaches the disruptor including an ablation device (fig. 4, ref num 84, para 0060) in which the ablation device also advances through the vaginal fornix (Fig. 3, “VF”, para 0060-0062).  McIntyere teaches that this device is used transvaginally and can be advantageous when using it in that specific region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka in order to include that the disruptor is an ablation device that is advanced through the vaginal fornix in order to treat the target tissue.

11.	Regarding Claim 3, Sobotka teaches applying the disruptor (neuromodulation assembly ref num 110) that ablates the ovarian nerve (para 0073, 0076, Claim 19).
	Sobotka fails to teach that the ablation device ablates the ovarian nerve.
	McIntyere teaches the ablation device (Fig. 3, ref num 84, para 0060) can be used to ablate tissue and nerves (para 0063).  By applying the ablation device to the ovarian nerve, it would reduce the sympathetic ovarian nerve activity to treat PCOS (para 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ablation device as taught by McIntyere as the disruptor in order to ablate the ovarian nerve as taught by Sobotka.
	
12.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka 2015/0051594 (herein referred to as “Sobotka”) and Abraham 2016/0081656 (herein referred to as “Abraham”), and further in view of Zarins 2018/0110554 (herein referred to as “Zarins”).
13.	Regarding Claim 7, Sobotka teaches the disruptor (neuromodulation assembly 110). 
	Abraham teaches the ultrasound probe (ref num 114/110) and a disruptor (ref num 108), and the disruptor being advanced relative to the ultrasound probe (they are coupled to one another, and therefore are advanced relative to one another, Fig. 1).
	However, Sobotka as modified fails to teach a guide tube that is coupled to the ultrasound probe and the guide tube in which the disruptor is advanced through.
Zarins teaches a guide tube (Fig. 31A, ref num 301) is coupled to the ultrasound probe (para 0089 – “a needle guide configured to attach to the ultrasound probe”), wherein advancing the disruptor through the guide tube (Fig. 31A, ref num 305).  The guide tube provides a more accurate path for the disruptor that ensures patient safety and minimizes variability within the procedure.  Since the disruptor would move through the guide tube, then according to the description in Claim 6, the guide tube would also move relative to the ultrasound probe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka to incorporate the teachings of Zarins and have a guide tube that is coupled to the ultrasound probe for the disruptor to advance through in order to minimize variability within the procedure.

14.	Regarding Claim 8, Sobotka fails to teach that advancing the disruptor through the guide tube includes directing the disruptor away from the ultrasound probe as the disruptor is advanced relative to the ultrasound probe.
	However, Zarins teaches directing the disruptor away from the ultrasound probe as it advances through the guide tube (para 0089 “the operator may choose to deploy the therapeutic element and/or anchoring member in one plane but then rotate the ultrasound probe into another plane”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka to incorporate the teachings of Zarins to have the disruptor move away from the ultrasound probe. This may be to verify placement or view other surrounding tissue during the course of the treatment in order to enhance the visualization (Zarins, para 0089-0090). 

15. 	Regarding Claim 9, Sobotka as modified teaches the disruptor move through the vaginal fornix (neuromodulation assembly is advanced through the ovary, in which it will also be advanced through the vaginal fornix (Fig. 1 and 2).
 	Sobotka as modified fails to teach directing the disruptor away from the ultrasound probe includes intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the vaginal fornix. 
 	Zarins teaches directing the disruptor away from the ultrasound probe includes intravaginally positioning the guide tube (para 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka to incorporate the teachings of Zarins to have directed the disruptor away from the ultrasound probe including intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the vaginal fornix. The vaginal fornix is an arched or vault like structure within the vagina, in which one can find ovarian nerves. Therefore, if the operator were to rotate the ultrasound probe into another plane from the disruptor in order to optimize the treatment so that the disruptor could access ovarian nerves, one practical location would be to direct the disruptor to the fornix.
16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sobotka 2015/0051594 (herein referred to as “Sobotka”) and Abraham 2016/0081656 (herein referred to as “Abraham”), and further in view of Gertner 2011/0092880 (herein referred to as “Gertner”).
17.	Regarding Claim 10, Sobotka teaches the disruptor (neuromodulation assembly, ref num 110). 
 	Sobotka does not teach disrupting a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve. 
However, Gertner teaches disrupting a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve (para 0154 - "nerve components can also be targeted, for example, the nerve sheath, myelin, S-100''). It would be obvious to use any commonly known method of denervation, including destruction of the myelin sheath, in order to produce the predictable result in ovarian nerve not functioning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka to incorporate the teachings of Gertner to have disrupted a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve, in order for the nerve to lose function.

Response to Arguments
18.	Applicant’s arguments with respect to claims 1-5 and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794